In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: November 29, 2018

*************************
ROBERT RHODES,             *                                            UNPUBLISHED
                           *
                           *                                            No. 16-597V
                           *
               Petitioner, *                                            Special Master Gowen
v.                         *
                           *                                            Joint Stipulation; Influenza (Flu);
SECRETARY OF HEALTH        *                                            Transverse Myelitis (TM).
AND HUMAN SERVICES,        *
     *
               Respondent. *
*************************

Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for respondent.

                                     DECISION ON STIPULATION1

       On May 20. 2016, Robert Rhodes (“petitioner”) filed a petition in the National Vaccine
Injury Compensation Program (“Program”).2 Petition (ECF No. 1). Petitioner alleged that he
developed Transverse Myelitis (“TM”) as a result of receiving the influenza (“flu”) vaccination on
November 13, 2014. Id. at ¶ 22.

       On November 29, 2018, the parties filed a joint stipulation in which they stated that a
decision should be entered awarding compensation to petitioner. Stipulation (ECF No. 67).
Respondent denied that petitioner’s alleged TM, or any other injury, was caused-in-fact by a flu
vaccination. Id. at ¶ 6.



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”).
        Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

         The joint stipulation awards:

              A lump sum of $20,000.00 in the form of a check payable to petitioner. This
              amount represents compensation for all damages that would be available under
              42 U.S.C. § 300aa-15(a),

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2
                IN THE
                    . UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
*************************************
ROBERT B. RHODES,                             *
                                              *
                       Petitioner,            *               No.16-597V
                                              *               SPECIAL MASTER
v.                                            *               THOMAS L. GOWEN
                                              *
SECRETARY OF HEALTH AND                       *
HUMAN SERVICES,                               *
                                              *
                       Respondent.            *
*************************************
                                      · STIPULATION

       The parties hereby stipulate to the foUowing matters:

        1.     Petitioner filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the •tvaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the influenza

("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3 (a).

       2.      Petitioner received a flu vaccination on or about November 13, 2014.

       3.      The vaccine was administered within the United States.

       4.      Petitioner alleges that the flu vaccine caused him to develop Transverse Myelitis

("TM"), and that he experienced the residual effects of this condition for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of his condition.

       6.      Respondent denies that petitioner's alleged TM, or any other injury, was caused-

in-Jact by a flu vaccination.